DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 02/04/2021. Claims 1-8 are presently pending and are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 02/04/2021 and 04/20/2022 were filed and are in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second helical teeth mesh with the transmission member, as required by claim 3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 line 5 reads “case”, --cause-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuzawa (US 20130215396 A1) in view of Furukawa (US 6053061 A).
Regarding claim 1, Yuzawa discloses a gear drive mechanism (see Fig. 3) comprising: a motor (501); 5a transmission member (503) provided on a rotating shaft of the motor (502); a support plate (20, 21) that has a support plate surface (20B, surface of 21), and to which the motor is attached (see Fig. 3); a first gear (51a) that has first helical teeth that mesh with the transmission 10member and is rotatably attached to the support plate (see Fig. 2, via 4a), the first gear rotating in a first direction by rotation of the motor (see Fig. 3); and a second gear (51b) that has second helical teeth and is rotatably attached to the support plate (via 4b), the second gear rotating in synchronization with rotation of the first gear in a second direction opposite to the first direction (see Fig. 3). Yuzawa fails to disclose the motor is attached to cause the transmission member to intersect with the support plate surface in a diagonal direction. However, Furukawa teaches a worm wheel having a larger lead angle than the lead angle of the worm and the motor (see Abstract); and a motor being tilted in a downwards direction (see Fig. 9(b)). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Yuzawa with a worm wheel having a larger lead angle and a tilted motor, as taught by Furukawa, to allow for a small motor with low torque to be used which reduces the amount of electrical power consumed and a space for installing the motor (see column 1 lines 42-44); to allow for fine control of the worm wheel (see column 1 lines 43-44); to provide proper engagement between the worm and worm wheel (see column 2 lines 52-53); and to effectively prevent locking between the worm and worm wheel (see column 3 lines 12-14). As a result of the combination, the following limitations would necessarily result: the motor (Yuzawa; 501) is attached to cause the transmission member (Yuzawa; 503) to intersect with the support plate surface (20B, surface of 21) in a diagonal direction (the upright portion 21 of substrate body 20 of Yuzawa would be bent upward in Fig. 3 resulting in a diagonal intersection between 503 and 20, 21).
Regarding claim 3, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the second helical teeth (Yuzawa, teeth of 51b) mesh with the transmission member (Yuzawa, 503) to cause the second gear (Yuzawa, 51b) to rotate in the second direction by the rotation of the motor (Yuzawa, 501).
Regarding claim 4, Yuzawa fails to disclose the 25support plate is provided with a retainer that prevents the transmission member from falling off from the rotating shaft. However, Furukawa teaches the 25support plate (see Fig. 6, 44a) is provided with a retainer (see Fig. 7(a), 487) that prevents the transmission member (481) from falling off from the rotating shaft (see Fig. 7(a)). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Yuzawa with a retainer, as taught by Furukawa, to restrict further axial displacement of the rotational shaft 480a when the rotational shaft 480a is axially displaced toward the tip side thereof (see column 9 lines 44-46).
Regarding claim 5, the combination of claim 4 elsewhere above would necessarily result in the following limitations: the retainer (Furukawa, Fig. 7(a), 487) is provided in inclination to the support plate surface (Furukawa, Fig. 7(b) and 9(b), the tip 480a of the transmission member is parallel with the surface of retainer 487, with the incline of the motor 480, retainer 487 would be tilted to maintain the parallel arrangement), the retainer facing a tip of the transmission member at a distance (Furukawa, Fig. 7(b)).
Regarding claim 7, the combination of claim 1 elsewhere above would necessarily result in the following limitations: a dimming device (Yuzawa, Fig. 3, 10) comprising: the gear drive mechanism according to claim 1 (see rejection of claim 1 above); a first blade member (Yuzawa, 7a) for dimming provided on the first gear (Yuzawa, 51a); and a second blade member (Yuzawa, 7b) for dimming provided on the second gear (Yuzawa, 51b), wherein the dimming device adjusts an amount of light flux passing between 20the first blade member and the second blade member by controlling rotation of the motor (Yuzawa, paragraph [0057]).
Regarding claim 8, the combination of claim 1 elsewhere above would necessarily result in the following limitations: a projector (Yuzawa, Fig. 1, 1) comprising: the dimming device according to claim 7 (see rejection of claim 7 above); 25a light source device (Yuzawa, 30) that emits a light flux (Yuzawa, paragraph [0024]); and an optical modulation device (Yuzawa, 31) that modulates, in response to an image signal, the light flux dimmed by the dimming device (Yuzawa, paragraph [0028]-[0029]).

Claim 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuzawa (US 20130215396 A1) in view of Furukawa (US 6053061 A) and Mochizuki (US 20110096302 A1).
Regarding claim 2, Yuzawa fails to disclose the second helical teeth mesh with the first helical teeth to cause the second gear to rotate in the second direction by the rotation of the first gear in the first direction. However, Mochizuki teaches the second teeth (see Fig. 3, teeth of 86b) mesh with the first teeth (teeth of 86a) to cause the second gear (86b) to rotate in the second direction by the rotation of the first gear (86a) in the first direction (see Fig. 3). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Yuzawa with the first teeth to mesh with the second teeth, as taught by Mochizuki, to reduce the wear on the worm gear which can cause inaccurate rotation and to increase the lifetime of the worm gear, i.e., rotating only one gear instead of rotating two gear at once.
Regarding claim 6, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the first gear (Yuzawa, 51a) and the second gear (Yuzawa, 51b) are attached to one side of the support plate (Yuzawa, 20), respective central axes of the first gear and the second gear being perpendicular to the support plate surface (Yuzawa, Fig. 5), the support plate has a motor attachment portion Yuzawa, (21) for attaching the 10motor (Yuzawa, Fig. 3), and the motor is attached to the motor attachment portion (Yuzawa, Fig. 3), the transmission member (Yuzawa, 503) diagonally penetrating the support plate surface (Yuzawa, 20), the transmission member (Yuzawa, 503) being provided on the rotating shaft (Yuzawa, 502). Yuzawa in view of Furukawa fail to disclose the support plate has a motor attachment portion for attaching the motor on another side opposite to the one side. However, Mochizuki teaches the support plate (see Fig. 2, 81) has a motor attachment portion (portion of 81 where 85 is attached) for attaching the motor (85) on another side opposite to the one side (opposite side of where the transmission gears are located). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Yuzawa in view of Furukawa with a motor attachment on the opposite side, as taught by Mochizuki, to reduce the size requirements of the plate and to allow for shorter blades due to the location of the motor. Additionally, it has been held that a rearrangement of parts, which does not modify the operation of the device, is an obvious matter of design choice. In re Japikse , 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this instance, the location of the motor would not alter the operation of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658